Citation Nr: 1029381	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for sinus bradycardia.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for teeth grinding.

8.  Entitlement to service connection for chronic upper 
respiratory infections.

          

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1998 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2007 and February 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues of entitlement to service connection for a left 
shoulder disorder and chronic upper respiratory infections are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a right shoulder 
disorder.

2.  There is no competent medical evidence that the Veteran has a 
current bilateral hearing loss disability for VA compensation 
purposes.  

3.  There is no competent medical evidence of a current disorder 
manifested by sinus bradycardia.

4.  There is no competent medical evidence of anemia.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

3.  Service connection for sinus bradycardia is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Service connection for anemia is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that a right 
shoulder disorder, bilateral hearing loss, sinus bradycardia, and 
anemia are related to his service with the United States Coast 
Guard from February 1998 to August 2007.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

Analysis

	1.  Right Shoulder Disorder

The Veteran's service treatment records are negative for a right 
shoulder disorder.  Significantly, separation examination dated 
in March 2007 revealed normal upper extremities.  Also, in his 
March 2007 Report of Medical History the Veteran denied "painful 
shoulder, elbow, or wrist."  

The Veteran was afforded a VA general medical examination in 
August 2007.  At the time of the examination the Veteran 
indicated that his right shoulder was "all right," and instead, 
complained of occasional pain and popping of the left shoulder.  
Physical examination of the shoulders showed them to be 
symmetrical without any muscle atrophy.  There was no tenderness 
to palpation.  Range of motion testing was normal and there was 
no evidence of weakened movement against resistance.  The 
examiner noted that examination of the right shoulder was normal.  

The Veteran was afforded another VA general medical examination 
in May 2008.  At that time the Veteran denied pain in the right 
shoulder itself but complained of pain at the base of the nape of 
the neck radiating occasionally to the right trapezius "maybe 
once every two weeks, 2/10 in intensity, lasting half a day," 
non-dysfunctional, with no limitation of function.  Range of 
motion testing of the right shoulder was normal.  The diagnosis 
was right shoulder pain, normal on examination.  

In this case, the Board finds that service connection for a right 
shoulder disorder is not in order.  Significantly, there is no 
evidence of a diagnosis of a right shoulder disorder in the 
claims file.  As described above, both the August 2007 and May 
2008 VA examination reports show normal evaluations of the right 
shoulder and are negative for a diagnosis of a right shoulder 
disability.  As already explained, a current disability is 
required in order to establish service connection.  

The Veteran is competent to report right shoulder symptoms.  He 
has not identified a particular disorder associated with those 
symptoms, and given that there are not clinically observable 
abnormalities of the shoulder, the Board finds that the diagnosis 
of a non-observable condition or disease process is not within 
the purview of what a layperson can competently establish.  The 
record does not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would qualify 
him to provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are not competent for the purpose of 
establishing a diagnosis of a shoulder disorder in this case.  
Thus, the Board finds that the claim for service connection for a 
right shoulder disorder is denied. 
  
2.	Bilateral hearing loss

The Veteran's service treatment records include an audiological 
examination conducted upon separation examination in March 2007 
which reveals the following:



Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5
15
0
0
0
Left Ear
0
0
0
0
0

Puretone Threshold Average
Right Ear
4
Left Ear
0

In his March 2007 Report of Medical History the Veteran denied 
"hearing loss."  

The Veteran was afforded a VA audiological examination as part of 
a Benefits on Delivery Discharge program in August 2007.  This 
examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5
15
15
10
20
Left Ear
0
5
0
5
5

Puretone Threshold Average
Right Ear
15
Left Ear
4

Speech Recognition
Right Ear
100%
Left Ear
98%
 
The examiner noted that hearing was within normal limits for both 
the right and left ear.

Subsequently, the Veteran was afforded another VA audiological 
examination in May 2008.  This examination reported the 
following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15
25
10
20
15
Left Ear
0
5
0
10
10

Puretone Threshold Average
Right Ear
17.5
Left Ear
6.25

Speech Recognition
Right Ear
100%
Left Ear
100%
 
The examiner noted that hearing was within normal limits for both 
the right and left ear.  However, the examiner also noted that 
because a possible medical condition existed in which hearing at 
the right ear might improve with treatment and because this 
medical condition may have developed within one year of discharge 
from military service, the examiner recommended an Ear, Nose, and 
Throat (ENT) examination as part of the evaluation.  On VA ENT 
examination in June 2008 the examiner diagnosed conductive loss 
which may be due to minimal tympanosclerosis.   

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide: "For 
the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from zero to 20 
dB, and higher threshold levels indicate some degree of hearing 
loss).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more 
than one year after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).  In fact, a claimant may establish direct service 
connection for a hearing disability which initially manifests 
itself several years after separation from service on the basis 
of evidence showing that the current hearing loss is causally 
related to injury or disease suffered in service.  Hensley v. 
Brown, 5 Vet. App. 155, 164 (1993).

In this case, the Board finds that service connection for 
bilateral hearing loss is not in order.  There is no evidence of 
a diagnosis of bilateral hearing loss for VA compensation 
purposes.  Both the August 2007 and May 2008 VA audiological 
examination reports show that hearing was within normal limits 
for both the right and left ear and do not show that the Veteran 
has a bilateral hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  As was stated earlier, current disability is 
required in order to establish service connection.  Accordingly, 
the claim is denied.

3.  Sinus Bradycardia

Service treatment records show an isolated episode of bradycardia 
in March 1999.  However, separation examination dated in March 
2007 showed a normal heart and in the Veteran's March 2007 
"Report of Medical History" the Veteran denied "high or low 
blood pressure."  

The Veteran was afforded a VA general examination in August 2007.  
During this examination the Veteran reported a history of sinus 
bradycardia and the examiner indicated that this was a 
physiologic condition.  On physical examination the Veteran was 
noted to have a pulse rate of 60 beats per minute and three 
consecutive blood pressure readings of 120/80.  The impression 
was sinus bradycardia, noted to be a physiologic condition.  

The Veteran was afforded a subsequent VA examination in May 2008.  
Upon cardiovascular examination the examiner noted regular heart 
sounds, no murmurs or gallops, no organomegaly, no edema, and no 
neck vein engorgement.  The examiner diagnosed the Veteran with 
sinus bradycardia and noted that this was a normal physiologic 
feature of a fit person.  

The Veteran contends that he is entitled to service connection 
for his current sinus bradycardia.  However, the Board notes that 
sinus bradycardia is not a disease or disability; it is a 
laboratory finding which falls, in the absence of underlying 
disease, within the normal variation of medical experience.  
Accordingly, to support a grant of service connection, the 
evidence must reflect that the Veteran has an underlying 
disability that is manifested by his sinus bradycardia.

The Board finds that service connection for sinus bradycardia is 
not warranted.  The Board acknowledges that the Veteran's service 
treatment records and the two most recent VA examination reports 
reflect a finding of sinus bradycardia. However, service and 
post-service medical evidence provides no diagnosed disabilities 
manifested by sinus bradycardia that are associated with service.  
In fact, both VA examination reports dated in August 2007 and May 
2008 show a normal cardiovascular system.  Based on this 
evidentiary posture, the preponderance of the evidence is clearly 
against the Veteran's service connection claim.  Further, the 
benefit-of-the-doubt rule does not apply, and the Veteran's 
appeal is therefore denied. 38 U.S.C.A. § 5107(b).

4.	Anemia

Service treatment records show a diagnosis of anemia, etiology 
unclear 1999.  However, both the Veteran's March 2007 separation 
examination and his "Report of Medical History" are negative 
for any indications of anemia.  

The Veteran was afforded a VA general medical examination in 
August 2007.  At the time of this examination the Veteran 
reported that he was first diagnosed with anemia in 1999.  He was 
advised to take vitamin pills with iron, with which his 
hemoglobin improved.  The Veteran did have blood tests done at 
the time of his discharge examination, but the report of his CBC 
(complete blood count) could not be located in his original 
medical records.     

The Veteran was afforded another VA general medical examination 
in May 2008.  At the time of this examination the Veteran 
reported that he was diagnosed with anemia in 2000 and was 
treated with OTC (over the counter) multivitamins with iron and 
ate a lot of meat.  According to the Veteran:  "I was just told, 
you have a little anemia, next time they told me it was OK."  
The examiner noted that HBG (hemoglobinopathy) of 13.6 was normal 
and HBG of 13.8 on the first CBC was normal of follow-up CBC.  
The examiner indicated that further CBC at the facility was 
normal in March 2008.  There was no hematemesis or melena and 
stool testing for blood was negative.  Thus, the examiner noted 
that anemia was not found on examination.  

In this case, the Board also finds that service connection for 
anemia is not in order.  Significantly, there is no evidence of a 
diagnosis of anemia in the claims file.  As above, both the 
August 2007 and May 2008 VA examination reports are negative for 
a diagnosis of anemia and current disability is required in order 
to establish service connection.  

The Board notes that the Veteran is not competent to diagnose 
anemia, a disorder typically confirmed through blood tests.  Even 
if he were, the Board finds the probative value of the medical 
evidence on file showing he does not have anemia far outweighs 
the opinion of the Veteran.  Accordingly, the claim for service 
connection for anemia is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2007.  Moreover, the record shows that the 
appellant was represented by a Veterans Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).                                                                             

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a right shoulder disorder is denied 

Service connection for bilateral hearing loss is denied.

Service connection for sinus bradycardia is denied.

Service connection for anemia is denied.




REMAND

During the Veteran's August 2007 pre-discharge examination the 
Veteran complained of occasional pain and popping of the left 
shoulder.  Physical examination of the shoulders showed them to 
be symmetrical without any muscle atrophy.  There was no 
tenderness to palpation.  Both shoulders showed active and 
passive flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  There was no evidence of weakened movement against 
resistance.  The examiner diagnosed the Veteran with recurrent 
left shoulder tendinitis.  On VA examination in May 2008 the 
Veteran complained of daily 2/10 ache over the base of the neck 
radiating to the left trapezius muscle, pain on the left sided 
muscles of the neck upon turning his head to the right, mild.  On 
physical examination there was mild pain on the right shoulder 
with grinding over the AC (acromioclavicular) joint area upon 
abduction.  Non dysfunctional, no other shoulder complaints.  
There was no lack of endurance and no limitation of function.  
Range of motion testing revealed normal and asymptomatic range of 
motion of the left shoulder.  The impression was left shoulder 
pain.  

Also, during the Veteran's August 2007 pre-discharge examination 
the Veteran reported that he was hospitalized for pneumonia for 
approximately three days and, since then, has had a recurrent 
sore throat about twice per year or so with flu-like symptoms and 
throat pain.  He is usually treated with Guafenesin.  The 
examiner diagnosed recurrent upper respiratory infections.  Upon 
VA general examination in May 2008 the examiner noted that 
examination of the nose, sinuses, mouth, and throat was 
unremarkable.  No diagnosis regarding recurrent upper respiratory 
infections was given. 

Given the above evidence and the uncertainty as to whether the 
Veteran suffers from a current left shoulder disorder and/or 
chronic upper respiratory infections, on remand he should be 
afforded an appropriate VA examination to resolve this matter.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As to the left ankle, the service treatment records show that the 
Veteran sustained left ankle sprains in September 1998 and May 
2007.  He attended a VA examination in August 2007, at which time 
the examiner did not diagnose a left ankle disorder.  He attended 
a second VA examination in May 2008, at which time the examiner 
diagnosed residuals of left ankle strain.  Notably, the examiner 
did not address the etiology of the diagnosed disorder.  Another 
VA examination therefore is necessary.

Turning lastly to teeth grinding, the record reflects that the 
Veteran has not been provided with notice as to the information 
and evidence necessary to substantiate that claim.  On remand, 
the AOJ should ensure that the Veteran receives the 38 U.S.C.A. 
§ 5103(a)-compliant notice to which he is due.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with 
notice which complies with 38 U.S.C.A. 
§ 5103(a) as to the claim of service 
connection for teeth grinding.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature of any diagnosed left shoulder 
disorder, left ankle disorder, or recurrent 
chronic respiratory infection disorder.  
The examiner must be provided with the 
Veteran's claims files for review.  All 
indicated studies should be performed.  
With respect to any left shoulder disorder, 
left ankle disorder, and/or recurrent 
respiratory infection disorder identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that such disorder is etiologically related 
to service.  

3.  After the development requested above 
has been completed, readjudicate the 
remaining claims on appeal.  If the 
benefits sought continue to be denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative and allow an appropriate 
period of time to respond.  Thereafter, if 
appropriate, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


